Citation Nr: 1534644	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  14-06 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to February 1971.  He was awarded the Combat Action Ribbon.  He died in October 2000.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Winston-Salem, North Carolina, that denied the above claim.  See Notice of disagreement, received in August 2001; Statement of the case, dated in February 2014; and VA Form 9, received in March 2014.  The RO in Philadelphia, Pennsylvania, currently has jurisdiction over the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

This appeal is being remanded for further development.  More specifically, efforts should be undertaken to obtain the Veteran's specified private treatment records and complete VA treatment records.  In addition, medical opinions are required, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Salisbury VA treatment facility, as well as any other VA facilities where he was treated, dated from February 1971 to October 2000.  

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Allen Jones, M.D.; Robert Ruppenthal, M.D.; and Magellan Behavioral Health Program, to include from Dr. Larry Schulman.

3.  Thereafter, make arrangements to obtain a VA medical opinion as to the etiology of the Veteran's Hepatitis C.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.

The clinician must provide an opinion as the etiology of the Veteran's Hepatitis C, with consideration of the following:  

(a) the Veteran's history of intravenous (IV) drug use, substance abuse, and alcohol consumption (See Treatment record from Dr. Reindollar, dated May 27, 1999);  

(b) A review the Veteran's in-service IMMUNIZATION RECORD and the appellant's contention that the Veteran was immunized using an air gun during service which caused his Hepatitis C; 

(c) the in-service evidence suggesting sexual activity (See Service treatment record dated July 1, 1970, showing treatment for urethritis, due to Gonococcus); 

(d) the established fact that the Veteran was exposed to blood during service as a result of the medical evacuation and/or burying of the dead and wounded (See Veteran's statement, dated March 17, 2000); and 

(e)  The Veteran's unsanitary living conditions while serving in the jungles in Vietnam.

Complete explanations must be provided for the conclusions reached.

4.  IF THE CLAIM REMAINS DENIED, THEN CONDUCT THE FOLLOWING DEVELOPMENT:

Make arrangements for a VA psychiatrist to review the Veteran's claims folder.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.

The clinician must provide an opinion as to whether the Veteran suffered from any psychiatric disorder(s) during his lifetime, to include posttraumatic stress disorder (PTSD) and/or depression.  See Treatment records from Dr. Reindollar, dated May 27, 1999 and August 10, 1999, showing mild depression and ongoing depression and mood swings; VA examination dated March 24, 1999, showing complaints of insomnia, flashbacks and mood swings; VA treatment record dated April 28, 2000 showing depression; Psychological evaluation, dated April 12, 2000, by Elizabeth Jackson, Ph.D.; the Appellant's statement (VA Form 9), dated March 3, 2014; and any records obtained from Magellan Behavioral Health Program and Dr. Larry Schulman

For each psychiatric disorder that the Veteran had, the clinician must render an opinion as to the following:

(i)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the diagnosed psychiatric disorder had its clinical onset during active service or is related to any incident of the Veteran's service, to include his participation in combat.
(ii)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that the diagnosed psychiatric disorder either (A) caused, or (B) aggravated the Veteran's alcohol and/or substance abuse. 
Complete explanations must be provided for the conclusions reached.

5.  IF THE CLAIM REMAINS DENIED, THEN CONDUCT THE FOLLOWING DEVELOPMENT:

Follow all current development procedures for the development of the claim in light of the theory that the Veteran's renal conditions were due to contaminated drinking water at Camp Lejeune, to include but not limited to VA Fast Letter 11-03, revised January 28, 2013.  See Service personnel records showing that the Veteran served at Camp Lejeune, as well as post-service medical records showing treatment for renal disease, including a liver biopsy dated in November 1977 showing moderate fatty infiltrates.

6.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





